UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-34991 TARGA RESOURCES CORP. (Exact name of registrant as specified in its charter) Delaware 20-3701075 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Louisiana St, Suite4300, Houston, Texas (Address of principal executive offices) (Zip Code) (713)584-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo £. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer R Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R. As of August 1, 2011, there were 42,349,738 shares of the registrant’s common stock, $0.001 par value, outstanding. Explanatory Note The purpose of the Amendment No. 1 to our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, as filed with the Securities and Exchange Commission on August 8, 2011 (the “Form 10-Q”), is solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in eXtensible Business Reporting Language (XBRL); (i) the unaudited Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010, (ii) the unaudited Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010, (iii) the unaudited Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2011 and 2010, (iv) the unaudited Consolidated Statement of Changes in Owners’ Equity for the six months ended June 30, 2011, (v) the unaudited Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010, and (vi) the unaudited Notes to Consolidated Financial Statements. No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Users of this data are advised that pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. Item 6. Exhibits. Exhibit Number Description 3.1* Amended and Restated Certificate of Incorporation of Targa Resources Corp. (incorporated by reference to Exhibit3.1 to Targa Resources Corp.’s Current Report on Form8-K filed December16, 2010 (File No.001-34991)). 3.2* Amended and Restated Bylaws of Targa Resources Corp. (incorporated by reference to Exhibit3.1 to Targa Resources Corp.’s Current Report on Form8-K filed December16, 2010 (File No.001-34991)). 3.3* Certificate of Limited Partnership of Targa Resources Partners LP (incorporated by reference to Exhibit3.2 to Targa Resources Partners LP’s Registration Statement on FormS-1 filed November16, 2006 (File No.333-138747)). 3.4* Certificate of Formation of Targa Resources GP LLC (incorporated by reference to Exhibit3.3 to Targa Resources Partners LP’s Registration Statement on FormS-1/A filed January19, 2007 (File No.333-138747)). 3.5* First Amended and Restated Agreement of Limited Partnership of Targa Resources Partners LP (incorporated by reference to Exhibit3.1 to Targa Resources Partners LP’s current report on Form8-K filed February16, 2007 (File No.001-33303)). 3.6* Amendment No.1, dated May13, 2008, to the First Amended and Restated Agreement of Limited Partnership of Targa Resources Partners LP (incorporated by reference to Exhibit3.5 to Targa Resources Partners LP’s Quarterly Report on Form10-Q filed May14, 2008 (File No.001-33303)). 3.7* Limited Liability Company Agreement of Targa Resources GP LLC (incorporated by reference to Exhibit3.4 to Targa Resources Partners LP’s Registration Statement on FormS-1/A filed January19, 2007 (File No.333-138747)). 3.8* Amended and Restated Certificate of Incorporation of Targa Resources, Inc. (incorporated by reference to Exhibit 3.1 to Targa Resources, Inc.’s Registration Statement on Form S-4 filed October 31, 2007 (File No. 333-147066)). 3.9* Amendment to Amended and Restated Certificate of Incorporation of Targa Resources, Inc. (incorporated by reference to Exhibit 3.9 to Targa Resources Corp.’s Annual Report on Form 10-K filed February25, 2011 (File No.001-33303)). 3.10* Amended and Restated Bylaws of Targa Resources, Inc. (incorporated by reference to Exhibit 3.2 to Targa Resources, Inc.’s Registration Statement on Form S-4 filed October 31, 2007 (File No. 333-147066)). 4.1* Specimen Common Stock Certificate (incorporated by reference to Exhibit 4.1 to Targa Resources Corp.’s Registration Statement on Form S-1/A filed November 12, 2010 (File No. 333-169277)). 10.1* Supplemental Indenture dated April8, 2011 to Indenture dated June18, 2008, among Targa Terminals LLC, a subsidiary of Targa Resources Partners LP, Targa Resources Partners Finance Corporation, the other Subsidiary Guarantors and U.S. Bank National Association (incorporated by reference to Exhibit4.4 to Targa Resources Partners LP’s Quarterly Report on Form10-Q filed May 6, 2011 (File No.001-33303)). 10.2* Supplemental Indenture dated April8, 2011 to Indenture dated July6, 2009, among Targa Terminals LLC, a subsidiary of Targa Resources Partners LP, Targa Resources Partners Finance Corporation, the other Subsidiary Guarantors and U.S. Bank National Association (incorporated by reference to Exhibit4.5 to Targa Resources Partners LP’s Quarterly Report on Form10-Q filed May 6, 2011 (File No.001-33303)). 10.3* Supplemental Indenture dated April8, 2011 to Indenture dated August13, 2010, among Targa Terminals LLC, a subsidiary of Targa Resources Partners LP, Targa Resources Partners Finance Corporation, the other Subsidiary Guarantors and U.S. Bank National Association (incorporated by reference to Exhibit4.6 to Targa Resources Partners LP’s Quarterly Report on Form10-Q filed May 6, 2011 (File No.001-33303)). 10.4* Supplemental Indenture dated April8, 2011 to Indenture dated February2, 2011, among Targa Terminals LLC, a subsidiary of Targa Resources Partners LP, Targa Resources Partners Finance Corporation, the other Subsidiary Guarantors and U.S. Bank National Association (incorporated by reference to Exhibit4.7 to Targa Resources Partners LP’s Quarterly Report on Form10-Q filed May 6, 2011 (File No.001-33303)). 31.1* Certification of the Chief Executive Officer pursuant to Rule13a-14(a)/15d-14(a) of the Securities Exchange Act of 1934. 31.2* Certification of the Chief Financial Officer pursuant to Rule13a-14(a)/15d-14(a) of the Securities Exchange Act of 1934. 32.1* Certification of the Chief Executive Officer pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 32.2* Certification of the Chief Financial Officer pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document 101.LAB** XBRL Taxonomy Extension Label Linkbase Document 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document * These exhibits were previously included or incorporated by reference in our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission on August 8, 2011. ** Furnished herewith Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Targa Resources Corp. (Registrant) By: /s/ Matthew J. Meloy Matthew J. Meloy Senior Vice President, Chief Financial Officer and Treasurer (Authorized Officer and Principal Financial Officer) Date: August 19, 2011 Exhibit Index Exhibit Number Description 3.1* Amended and Restated Certificate of Incorporation of Targa Resources Corp. (incorporated by reference to Exhibit3.1 to Targa Resources Corp.’s Current Report on Form8-K filed December16, 2010 (File No.001-34991)). 3.2* Amended and Restated Bylaws of Targa Resources Corp. (incorporated by reference to Exhibit3.1 to Targa Resources Corp.’s Current Report on Form8-K filed December16, 2010 (File No.001-34991)). 3.3* Certificate of Limited Partnership of Targa Resources Partners LP (incorporated by reference to Exhibit3.2 to Targa Resources Partners LP’s Registration Statement on FormS-1 filed November16, 2006 (File No.333-138747)). 3.4* Certificate of Formation of Targa Resources GP LLC (incorporated by reference to Exhibit3.3 to Targa Resources Partners LP’s Registration Statement on FormS-1/A filed January19, 2007 (File No.333-138747)). 3.5* First Amended and Restated Agreement of Limited Partnership of Targa Resources Partners LP (incorporated by reference to Exhibit3.1 to Targa Resources Partners LP’s current report on Form8-K filed February16, 2007 (File No.001-33303)). 3.6* Amendment No.1, dated May13, 2008, to the First Amended and Restated Agreement of Limited Partnership of Targa Resources Partners LP (incorporated by reference to Exhibit3.5 to Targa Resources Partners LP’s Quarterly Report on Form10-Q filed May14, 2008 (File No.001-33303)). 3.7* Limited Liability Company Agreement of Targa Resources GP LLC (incorporated by reference to Exhibit3.4 to Targa Resources Partners LP’s Registration Statement on FormS-1/A filed January19, 2007 (File No.333-138747)). 3.8* Amended and Restated Certificate of Incorporation of Targa Resources, Inc. (incorporated by reference to Exhibit 3.1 to Targa Resources, Inc.’s Registration Statement on Form S-4 filed October 31, 2007 (File No. 333-147066)). 3.9* Amendment to Amended and Restated Certificate of Incorporation of Targa Resources, Inc. (incorporated by reference to Exhibit 3.9 to Targa Resources Corp.’s Annual Report on Form 10-K filed February25, 2011 (File No.001-33303)). 3.10* Amended and Restated Bylaws of Targa Resources, Inc. (incorporated by reference to Exhibit 3.2 to Targa Resources, Inc.’s Registration Statement on Form S-4 filed October 31, 2007 (File No. 333-147066)). 4.1* Specimen Common Stock Certificate (incorporated by reference to Exhibit 4.1 to Targa Resources Corp.’s Registration Statement on Form S-1/A filed November 12, 2010 (File No. 333-169277)). 10.1* Supplemental Indenture dated April8, 2011 to Indenture dated June18, 2008, among Targa Terminals LLC, a subsidiary of Targa Resources Partners LP, Targa Resources Partners Finance Corporation, the other Subsidiary Guarantors and U.S. Bank National Association (incorporated by reference to Exhibit4.4 to Targa Resources Partners LP’s Quarterly Report on Form10-Q filed May 6, 2011 (File No.001-33303)). 10.2* Supplemental Indenture dated April8, 2011 to Indenture dated July6, 2009, among Targa Terminals LLC, a subsidiary of Targa Resources Partners LP, Targa Resources Partners Finance Corporation, the other Subsidiary Guarantors and U.S. Bank National Association (incorporated by reference to Exhibit4.5 to Targa Resources Partners LP’s Quarterly Report on Form10-Q filed May 6, 2011 (File No.001-33303)). 10.3* Supplemental Indenture dated April8, 2011 to Indenture dated August13, 2010, among Targa Terminals LLC, a subsidiary of Targa Resources Partners LP, Targa Resources Partners Finance Corporation, the other Subsidiary Guarantors and U.S. Bank National Association (incorporated by reference to Exhibit4.6 to Targa Resources Partners LP’s Quarterly Report on Form10-Q filed May 6, 2011 (File No.001-33303)). 10.4* Supplemental Indenture dated April8, 2011 to Indenture dated February2, 2011, among Targa Terminals LLC, a subsidiary of Targa Resources Partners LP, Targa Resources Partners Finance Corporation, the other Subsidiary Guarantors and U.S. Bank National Association (incorporated by reference to Exhibit4.7 to Targa Resources Partners LP’s Quarterly Report on Form10-Q filed May 6, 2011 (File No.001-33303)). 31.1* Certification of the Chief Executive Officer pursuant to Rule13a-14(a)/15d-14(a) of the Securities Exchange Act of 1934. 31.2* Certification of the Chief Financial Officer pursuant to Rule13a-14(a)/15d-14(a) of the Securities Exchange Act of 1934. 32.1* Certification of the Chief Executive Officer pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 32.2* Certification of the Chief Financial Officer pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document 101.LAB** XBRL Taxonomy Extension Label Linkbase Document 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document * These exhibits were previously included or incorporated by reference in our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission on August 8, 2011. ** Furnished herewith
